Citation Nr: 1023320	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-33 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, with herniation at L5-S1, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
fracture of the left clavicle and joint separation with pain, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the residuals of a 
fracture of the left mandible and zygoma, currently evaluated 
as noncompensably disabling.

4. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to September 
1986, and from October 1987 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that continued the Veteran's evaluations for his 
service connected back and mandible disabilities, increased 
the Veteran's evaluation for his service connected clavicle 
disability to 10 percent, and denied the Veteran's claim of 
entitlement to TDIU.  The Veteran continues to disagree with 
all these decisions.  The Veteran received a hearing at the 
RO in May 2005.  He was scheduled for a hearing before the 
Board in February 2010, but failed to report for that 
hearing.

The issues of increased rating for a fracture of the left 
mandible and zygoma, and TDIU, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Evidence showing either ankylosis in the Veteran's lumbar 
spine or a vertebral fracture with cord involvement has not 
been presented.

2.  The objective medical evidence does not show neurologic 
impairment as a result of the Veteran's back disability that 
is of such magnitude that it would combine with the 
orthopedic rating to exceed 60 percent.  

3.  The Veteran currently receives the highest schedular 
rating for intervertebral disc syndrome.

4.  The medical evidence fails to show anything unique or 
unusual about the Veteran's lower back disability that would 
render the schedular criteria inadequate.

5.  The Veteran's residuals of a fracture of the left 
clavicle and joint separation are currently manifested by 
pain and slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for the Veteran's degenerative disc disease of the lumbar 
spine, with herniation at L5-S1, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5243, 8520 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's residuals of a fracture of the left 
clavicle and joint separation with pain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, DCs 5200 to 5203 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of a letters 
sent to the Veteran in August 2004, January 2005, March 2006, 
September 2008, and March 2009.  These documents informed the 
Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the Veteran should provide.  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal.  The Veteran was also specifically informed of the 
law as it pertains to disability evaluations and effective 
dates by the March 2006 and September 2008 letters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
obtaining VA medical records, providing the Veteran with an 
opportunity for a hearing, and providing the Veteran with 
several examinations.  38 C.F.R. § 3.159(c).  Consequently, 
the Board finds that the duty to notify and assist has been 
satisfied, as to those claims being finally decided on 
appeal.

The Veteran and his representative contend that an increased 
evaluation is warranted for both the Veteran's service 
connected back and clavicle disabilities.  Specifically, they 
contend that the level of the Veteran's symptomatology 
warrants a rating in excess of 60 percent for the Veteran's 
service connected back disability, and in excess of 10 
percent for the Veteran's service connected clavicle 
disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  
 
The Veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
Veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case the Board has concluded that the disability has not 
significantly changed and that a uniform evaluation is 
warranted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2009).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

Back Disability 

The Veteran's service connected degenerative disc disease of 
the lumbar spine, with herniation at L5-S1, is currently 
rated as 60 percent disabling under Diagnostic Code 5243, for 
intervertebral disc syndrome.

IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 either 
depending on the number of incapacitating episodes a person 
has in the past 12 months, or based on the orthopedic and 
neurologic manifestations of the disability.  However, a 
rating in excess of 60 percent is not available based on 
incapacitating episodes of intervertebral disc syndrome.

Orthopedic manifestations of spinal disabilities are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  A 10 percent rating is assigned when forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; when forward flexion of the 
cervical spine greater than 30 degrees, but not greater than 
40 degrees; when the combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; when muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or when there is vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or when there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 
30 degrees or less.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  

However, a rating in excess of 40 percent for orthopedic 
manifestations is not available unless ankylosis is present, 
or through combining orthopedic and neurologic impairments 
from a back disability.  In this case, no fixed deformity has 
been documented.

It is not disputed that the Veteran is limited by his back; 
however, he has consistently demonstrated extensive range of 
motion whenever tested during the course of his appeal.  For 
example, in September 2005, the Veteran underwent a VA 
examination at which he was able to get in and out of a chair 
and on and off the examination table with only minimal 
difficulty.  The Veteran had forward flexion to 80 degrees, 
extension to 15 degrees and lateral bending to 30 degrees 
bilaterally.  The Veteran could heel and toe walk well.  
There was no pain on straight leg raises.  There was also no 
positive sciatic tension sign.  

That same day in September 2005, the Veteran underwent a 
neurologic VA examination.  The Veteran demonstrated forward 
flexion to 90 degrees.

The Veteran also underwent a VA examination in October 2008, 
where he once again demonstrated considerable range of motion 
in his lumbosacral spine, as he had forward flexion to 90 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally.  Furthermore, there was no pain on 
active motion and no pain after repetitive motion.  

VA treatment records have been reviewed, but they fail to 
show range of motion that is more restricted that what was 
shown on the VA examinations.

Based on the physical findings the Veteran certainly would 
not warrant a rating in excess of 20 percent for his back 
based on orthopedic measurements, as either ankylosis or 
forward flexion limited to 30 degrees is required for such a 
rating.  As noted, the Veteran demonstrated 90 degrees of 
pain free forward flexion that was not further limited by 
repetitive motion at his most recent VA examination; and 
therefore, even considering functional limitation, the 
Veteran would not meet the criteria for a 40 percent rating.  
Additionally, there has been no finding of ankylosis.

The current regulations do instruct that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately from the orthopedic impairment, under an 
appropriate diagnostic code.

Under 38 C.F.R. § 4.124a, DC 8520, a 10 percent rating is 
assigned when there is mild incomplete paralysis of the 
sciatic nerve; a 20 percent rating is assigned when there is 
moderate incomplete paralysis of the sciatic nerve, and a 40 
percent rating is assigned when there is moderately-severe 
incomplete paralysis of the sciatic nerve.

However, in this case it has not been established that the 
Veteran has objective neurologic impairment of such magnitude 
that it would combine with the orthopedic rating to exceed 60 
percent.  

The Veteran has based several subjective complaints of 
radiating pain to the left lower extremity, and problems with 
bowel leakage.  For example, in his notice of disagreement in 
November 2004, the Veteran reported having numbness, 
tingling, and aching in his right leg.

At an August 2004 VA examination the Veteran had 5/5 strength 
in his upper and lower extremities.

The Veteran underwent a VA neurological examination in 
September 2005.  At that time, the Veteran reported problems 
with pain radiating down the left sciatic nerve pathway to 
the hip, as well as numbness nearly daily in the right lower 
extremity and the fourth and fifth toes of the right foot.  
He reported varying pain, and flare-ups.  He also reported 
problems with intermittent bowel leakage for the past two 
years, which he felt seemed to be influenced by medication, 
and erectile dysfunction since 1998 or 1999.  Upon 
examination, there was no pain upon palpation of the lumbar 
spine or the paraspinous muscles or the sciatic pathway or 
joints right and left.  Reflexes were in the upper and lower 
extremities, slightly reduced in the right patella.  He had 
downgoing toes bilaterally.  He had decreased sensation for 
temperature in the right lower extremity laterally toes to 
hip, medially toes to forefoot.  There was a negative 
Hoffman's and clonus signs, normal strength of 4/4 in the 
lower extremities.  He did evince pain with strength test of 
the right knee against resistance.  Straight leg raising test 
positive right with head flexed forward fully with ankle 
dorsiflexion.  He was able to perform a squat and stand 
without aid or assistance.  Romberg and coordination were 
normal.  The examiner diagnosed the Veteran with degenerative 
disc disease at L4-L5, with neuropathic pain right sciatic to 
the hips and decreased sensation to the right lower 
extremity.  The examiner indicated that the Veteran had more 
sensory and paresthesia abnormalities than he did with deep 
tendon reflexes or motor abilities.  The examiner concluded 
that the Veteran had mild to moderate neurological 
abnormalities due to his degenerative disc disease; the 
examiner indicated that this was a clinical opinion, even 
though the Veteran's EMG/NCV testing was normal.

As such, even though the Veteran's EMG/NCV testing was 
normal, with clinical findings of mild to moderate 
neurological abnormalities of the Veteran's right lower 
extremity related to his service connected back disability, 
the Board finds that the Veteran would be entitled to a 
rating for right leg neuropathy as secondary to his service 
connected back disability.  However, the examiner found that 
the neurologic disability was at most moderate in severity 
(and in fact an EMG/NCV was normal) and therefore the 
neurologic disability would at most warrant a 20 percent 
rating.  

When the orthopedic and neurologic ratings are combined they 
equate to a rating that is lower than the 60 percent rating 
that is currently assigned based on intervertebral disc 
syndrome.

As such, a schedular rating in excess of 60 percent is not 
warranted for the Veteran's lower back disability.

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.   This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran is limited 
as a result of his back disability as he receives one of the 
highest schedular ratings available.  However, the medical 
evidence fails to show anything unique or unusual about his 
lower back disability that would render the schedular 
criteria inadequate.  The Veteran's main back symptoms 
include lower back pain and sciatica, both of which are 
specifically accounted for in the rating criteria.  
Accordingly, an extraschedular rating is not warranted.

Therefore, a rating in excess of 60 percent is denied for the 
Veteran's lower back disability on both a schedular basis and 
on an extraschedular basis.

Shoulder Disability 

The Veteran's residuals of a left clavicle and joint 
separation with pain are currently rated as 10 percent 
disabling under Diagnostic Code 5203.  Disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  In the instant case, the Veteran's left 
shoulder is considered the minor upper extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent disabling. Intermediate 
ankylosis, between favorable and unfavorable, warrants a 30 
percent rating.  Unfavorable ankylosis with abduction limited 
to 25 degrees is assigned a 40 percent rating.

Limitation of motion of the minor shoulder to shoulder level 
warrants a 20 percent evaluation.  Motion to midway between 
the side and shoulder level also warrants a 20 percent 
evaluation.  Finally, motion no more than 25 degrees from the 
side warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Normal (full) range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is granted when there is 
malunion, with moderate or marked deformity.  Also under 
Diagnostic Code 5202, for recurrent dislocations of the minor 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level and when there are frequent episodes 
and guarding of all arm movements.  A 40 percent rating is 
granted for fibrous union of the minor arm; a 50 percent 
rating is granted for nonunion (false flail joint) of the 
minor arm; and a 70 percent rating is granted for loss of 
head of (flail shoulder) the minor arm.

Diagnostic Code 5203 provides that in cases of clavicular or 
scapular impairment, with dislocation, a 20 percent rating is 
warranted where either the major or minor arm is involved.  
Nonunion of the clavicle or scapula with loose movement shall 
be assigned a 20 percent rating, while nonunion without loose 
movement warrants a 10 percent evaluation.  Malunion of the 
clavicle or scapula may be assigned a 10 percent rating, or 
may be rated based on impairment of function of the 
contiguous joint.

Therefore, in order to warrant an increased rating, the 
Veteran would have to be found to have either nonunion of the 
clavicle with loose movement, malunion of the humereus with 
moderate deformity, recurrent dislocation of the humerus, 
with infrequent episodes, limitation of motion of the arm at 
shoulder level, or favorable anklyosis of the scapulohumeral 
articulation.  The medical evidence of record does not show 
any of these criteria have been met.

Reviewing the medical evidence of record, an August 2004 
report of VA general medical examination noted that the 
Veteran reported some pain when lifting his arm.  He was 
found to have 5/5 strength in that arm, and was diagnosed 
with left shoulder pain.  X-rays of the Veteran's shoulders 
in October 2004 showed a mild deformity of the distal left 
clavicle with calcific density by the medial aspect of the 
clavicle with slight widening of the acromioclavicular joint, 
felt to likely be due to previous trauma.

The Veteran, in his hearing testimony before the RO in May 
2005, indicated that he had problems with fatigue and aching 
in his left shoulder, and some limited motion.

Upon VA joint examination in September 2005, the Veteran 
reported ongoing problems with pain in his left shoulder.   
Examination of the left shoulder showed abduction of 160 
degrees, forward flexion of 160 degrees, internal rotation of 
90 degrees, and external rotation of 45 degrees.  There was 
some pain experienced at the terminal 20 degrees of motion in 
abduction and forward flexion.  There was a mild prominence 
of the outer end of the left clavicle, but there were no 
findings referable to the rotator cuff or other aspects of 
the shoulder joints proper.  The Veteran was diagnosed with 
the residuals of a fracture of the outer end of the left 
clavicle with symptomatology that sounded very much like 
degenerative changes, although no degenerative joint disease 
was noted upon X-ray.

In summary, there is no evidence of nonunion or malunion; no 
evidence of recurrent dislocations, nor has the Veteran 
reported problems with recurrent dislocations; no evidence 
that the range of motion of the Veteran's left arm is limited 
to shoulder level, even considering pain on use, as the 
Veteran demonstrated 160 degrees of both abduction and 
flexion at his most recent VA examination; and no evidence of 
anklyosis of any sort.  As such, the Board finds that the 
criteria for a higher evaluation, for the Veteran's service 
connected residuals of the left clavicle and joint separation 
with pain, have not been met, and that therefore, the 
preponderance of the evidence of record does not support a 
rating in excess of 10 percent for this disability on a 
schedular basis.

The Board has also considered whether an extraschedular 
rating is warranted, but the medical evidence fails to show 
anything unique or unusual about his left shoulder disability 
that would render the schedular criteria inadequate.  The 
Veteran's main shoulder symptoms include pain and limitation 
of motion, both of which are specifically accounted for in 
the rating criteria.  Accordingly, an extraschedular rating 
is not warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, with herniation at L5-S1, 
currently evaluated as 60 percent disabling, is denied.

Entitlement to an increased rating for the residuals of a 
fracture of the left clavicle and joint separation with pain, 
currently evaluated as 10 percent disabling, is denied.


REMAND

As to the Veteran's claim of entitlement to compensable 
rating for the residuals of a fracture of the left mandible 
and zygoma, the Board notes that the Veteran claimed, during 
his hearing at the RO in May 2005, that this disability 
caused popping in his mouth, and caused his upper and lower 
jaw to not line up correctly, which he felt caused speech 
problems, and also caused one of his teeth to break.  The 
Board notes that this disability is currently rated under 
Diagnostic Code 9904, for malunion of the mandible, with 
ratings based on slight, moderate, or severe displacement, 
dependent upon degree of motion and relative loss of 
masticatory function.  In an August 2004 VA general medical 
examination, it was noted that his mouth did not appear to 
have an abnormalities, but there is no indication that the 
Veteran was actually examined at that time for displacement 
of the mandible, or loss of motion or loss of masticatory 
function.  The Veteran was scheduled for a VA examination in 
March 2009 for this disability for which he failed to report, 
however, the record also indicates that the Veteran was 
incarcerated at least as of May 2009, and this may be the 
reason he failed to report.  As such, the Board finds that 
another attempt should be made to schedule the Veteran for a 
VA dental and oral examination to ascertain the current level 
of symptomatology the Veteran has due to his service 
connected residuals of a fracture of the left mandible and 
zygoma.

As to the Veteran's claim of entitlement to TDIU, the Board 
notes that the outcome of the Veteran's claim of entitlement 
to an increased rating for the residuals of a fracture of the 
left mandible and zygoma could well have an impact on this 
claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  As such, 
consideration of this claim must be deferred until the remand 
instructions as to that claim have been completed, and the 
claim has been readjudicated.

Accordingly, these claims are REMANDED to the AMC for the 
following action:

1.  The AMC shall contact the Veteran and 
request that he provide the names and 
address of all health care professionals 
who have recently treated him for his 
fracture of the left mandible and zygoma.  
After obtaining any necessary releases, 
those records should be associated with 
the claims file.  Efforts should also be 
undertaken to determine whether the 
Veteran is still incarcerated, and if so, 
his date of release.

2.  Thereafter, if the Veteran is no 
longer incarcerated, the AMC shall 
schedule the Veteran for an appropriate VA 
oral/dental examination, in order to 
determine what symptomatology he currently 
has which is related to his service 
connected fracture of the left mandible 
and zygoma.  The Veteran's claims file, 
including a copy of this Remand, should be 
provided to the examiner in conjunction 
with conducting the examination.  All 
necessary tests and studies should be 
performed, and all findings must be 
reported in detail.  The examiner should 
specifically indicate whether, based on 
the degree of motion and relative loss of 
masticatory function, whether the malunion 
of the Veteran's mandible should be 
considered slight, moderate, or severe 
displacement.  A complete rationale should 
be provided for any opinion expressed.

3.  The RO/AMC should then readjudicate the 
Veteran's claim of entitlement to an 
increased rating for a fracture of the left 
mandible and zygoma, as well as entitlement 
to TDIU.  If any benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until she is notified by the RO; 
however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  Thereafter, the case 
should be returned to the Board, if in order

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


